           Case 1:20-cv-06539-JMF Document 24 Filed 08/18/20 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7444

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                        robertloigman@quinnemanuel.com



August 18, 2020


VIA E-MAIL
FURMAN_NYSDCHAMBERS@NYSD.USCOURTS.GOV

Hon. Jesse M. Furman
United States District Court for the Southern
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Citibank, N.A. v. Brigade Capital Management, LP, No. 1:20-cv-06539
Dear Judge Furman:
       We represent Brigade Capital Management, LP (“Brigade”), the defendant in this action.
Brigade does not attempt here to respond to Citibank’s various assertions in its letter to the Court
because the controlling case law is clear and the Court did not invite any replies.
        To the extent the Court accepts Citibank’s late submission, Citibank’s various factual
assertions, which are both unsupported by admissible evidence and factually wrong, should not be
considered. Additionally, Citibank’s new argument that constructive knowledge is sufficient to
defeat application of the “discharge for value” doctrine is wrong. For example, in Regatos v. North
Fork Bank, 5 N.Y.3d 395 (2005), the New York Court of Appeals answered the Second Circuit’s
certified question, “In the absence of agreement, does New York U.C.C. Article 4–A”—the
express provision relied upon by Citibank in its reply—“require actual notice, rather than merely
constructive notice?” Id. at 400-01. The Court held that constructive notice was plainly
insufficient as to the dispute between bank and accountholder over unauthorized payments,
explaining, “Policy arguments support an actual notice requirement. An invariable statutory rule
provides a bright line for banks and their customers, bringing reliability and certainty to these
dealings.” Id. at 405.


Respectfully submitted,
/s/ Robert S. Loigman
Robert S. Loigman


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
        Case 1:20-cv-06539-JMF Document 24 Filed 08/18/20 Page 2 of 2




Cc: Matthew D. Ingber, Esq.
Christopher J. Houpt, Esq.




                                      2
